USCA11 Case: 21-13883    Date Filed: 05/11/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13883
                Non-Argument Calendar
                ____________________

ULISE LAUTARU,
JUSTIN NICOLAS LAUTARU,
ANCA ALINA LAUTARU,
FRANCESCA JENNIFER LAUTARU,
                                                  Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                  Respondent.
USCA11 Case: 21-13883         Date Filed: 05/11/2022      Page: 2 of 6




2                       Opinion of the Court                  21-13883

                     ____________________

              Petition for Review of a Decision of the
                   Board of Immigration Appeals
                     Agency No. A208-927-620
                     ____________________

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
GRANT, Circuit Judges.
PER CURIAM:
       Ulise Lautaru, a native and citizen of Romania, and his wife
and children, as his derivative beneficiaries, petition for review of
the denial of his application for asylum under the Immigration and
Nationality Act. 8 U.S.C. § 1158(b). Lautaru has abandoned any
challenge that he might have made to the denial of his applications
for withholding of removal under the Act and for relief under the
Convention Against Torture by offering no argument on those is-
sues. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005). Lautaru argued that he was persecuted based on his sta-
tus as a Roma. The Board of Immigration Appeals “agree[d] with
the Immigration Judge that [two] incidents of past harm [the Lau-
tarus] experienced . . . d[id] not rise to the level of persecution” and
found that Lautaru “failed to demonstrate an independent likeli-
hood of future persecution.” We deny in part and dismiss in part
Lautaru’s petition.
USCA11 Case: 21-13883        Date Filed: 05/11/2022     Page: 3 of 6




21-13883               Opinion of the Court                        3

        We review the decision of the Board and that part of the im-
migration judge’s decision that the Board affirmed. Jeune v. U.S.
Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016). Our review of the
decision is “limited” by “the highly deferential substantial evidence
test,” under which we must affirm so long as the decision “is sup-
ported by reasonable, substantial, and probative evidence on the
record considered as a whole.” Silva v. U.S. Att’y Gen., 448 F.3d
1229, 1237 (11th Cir. 2006) (internal quotation marks omitted).
“[W]e view the record evidence in the light most favorable to the
agency’s decision and draw all reasonable inferences in favor of that
decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.
2004). We can reverse “only when the record compels a reversal;
the mere fact that the record may support a contrary conclusion is
not enough to justify a reversal of the administrative findings.” Id.
       Substantial evidence supports the finding that Lautaru did
not suffer past persecution. Lautaru testified that, in 2008, his Ro-
manian coworkers “slapped . . . [his] body and face,” and in 2015,
his wife was insulted, denied goods in a market, and pushed by
shoppers onto the ground, which fractured her wrist and later re-
quired surgery to heal. But those two isolated and brief incidents
of harassment and battery considered cumulatively do not amount
to persecution. “[P]ersecution is an extreme concept that does not
include every sort of treatment our society regards as offensive.”
Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). Even verbal
threats “in conjunction with [a] minor beating” do not compel a
finding that an alien has suffered persecution. Djonda v. U.S. Att’y
USCA11 Case: 21-13883         Date Filed: 05/11/2022    Page: 4 of 6




4                      Opinion of the Court                 21-13883

Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (holding that no perse-
cution occurred when officers beat an alien with a belt and kicked
him, which caused lacerations and bruising that required treatment
for two days in a hospital); see also Martinez v. U.S. Att’y Gen., 992
F.3d 1283, 1291 (11th Cir. 2021) (insufficient evidence of past per-
secution when alien was beaten by two plain-clothes officers that
rendered him briefly unconscious and required his mother to stitch
closed a cut on his head, was threatened with imprisonment and
torture by Cuban officials and by the head of a group of Cuban
government informants, and fired from three jobs as a waiter after
government officials threatened the business owners); Diallo v.
U.S. Att’y Gen., 596 F.3d 1329, 1331 (11th Cir. 2010) (“[M]inor beat-
ing [by police on one occasion] did not rise to the level of persecu-
tion.”).
       We lack jurisdiction to review Lautaru’s argument that the
severe economic disadvantage his family faced as Romas
amounted to persecution. Lautaru never argued that he was “re-
duce[d] . . . to an impoverished existence.” Mu Ying Wu v. U.S.
Atty. Gen., 745 F.3d 1140, 1156 (11th Cir. 2014) (internal quotation
marks omitted). Before the immigration judge, Lautaru argued
that being Roma made it “difficult to find” or retain a job, not that
being Roma caused him to be destitute. Nor did Lautaru’s allega-
tion on appeal to the Board that he was “unable to get a job . . . on
account of his ethnicity” satisfy the exhaustion requirement. Lau-
taru failed to “both raise[] the core issue [of severe economic dep-
rivation] before the [Board] and also set out any discrete arguments
USCA11 Case: 21-13883         Date Filed: 05/11/2022    Page: 5 of 6




21-13883               Opinion of the Court                         5

he relie[d] on in support of that claim.” Jeune, 810 F.3d at 800 (in-
ternal quotation marks and citations omitted). “[A]bsent a cogniza-
ble excuse or exception,” we “lack jurisdiction to consider a claim
raised in a petition for review unless the petitioner has exhausted
his administrative remedies.” Amaya–Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We dismiss this part of
Lautaru’s petition for review.
         We also lack jurisdiction to review Lautaru’s argument that
Romanians’ pattern or practice of persecuting Roma substantiates
his fear of future persecution if returned to his homeland. Lautaru’s
conclusory argument to the Board that his “exhibits demonstrate
. . . there continues to be extreme discrimination against Roma or
‘gypsy’ people in Romania” was insufficient to exhaust the claim.
See Jeune, 810 F.3d at 800. And Lautaru offers no substantive dis-
cussion of the pattern or practice issue in his brief for his petition
for review. See Sapuppo v. Allstate Floridian Ins., 739 F.3d 678, 681
(11th Cir. 2014). We dismiss this part of Lautaru’s petition too.
       Substantial evidence supports the finding that Lautaru lacks
a well-founded fear of future persecution on returning to Romania.
Without evidence of past persecution, Lautaru is not entitled to a
presumption of future persecution. See Murugan v. U.S. Att’y
Gen., 10 F.4th 1185, 1193 (11th Cir. 2021). And the record does not
compel a finding that Lautaru would be singled out for persecu-
tion. See id. Lautaru identified only two incidents of discrimination
in Romania. He testified it was difficult to find steady work, but
that he performed construction jobs. Additionally, Lautaru testified
USCA11 Case: 21-13883      Date Filed: 05/11/2022   Page: 6 of 6




6                    Opinion of the Court              21-13883

that he was unaware of any of the several members of his immedi-
ate and extended family in Romania who had been subjected to
discrimination.
     PETITION DENIED IN PART AND DISMISSED IN
PART.